Case 2:19-cv-00496 Document 1 Filed 07/03/19 Page 1 of 6 PageID #: 1




                                                        2:19-496
Case 2:19-cv-00496 Document 1 Filed 07/03/19 Page 2 of 6 PageID #: 2
Case 2:19-cv-00496 Document 1 Filed 07/03/19 Page 3 of 6 PageID #: 3
Case 2:19-cv-00496 Document 1 Filed 07/03/19 Page 4 of 6 PageID #: 4
Case 2:19-cv-00496 Document 1 Filed 07/03/19 Page 5 of 6 PageID #: 5
Case 2:19-cv-00496 Document 1 Filed 07/03/19 Page 6 of 6 PageID #: 6




                                                         2:19-496
